Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to independent claim 1 to recite the combination of features of a power distribution section being equipped inside a housing, the state management apparatus being equipped inside the housing and the safety control apparatus being equipped outside the housing recites an non-obvious difference over the prior art of record.  In particular, Cawlfield teaches that the watchdog timer circuit (equivalent to the “safety control apparatus”) was performed by the same computer/controller as the state management control, and thus the safety control apparatus of Cawlfield cannot be placed at a location different from the state management apparatus.  Further, Yoshida et al is noted as placing all of the electronic controllers in a housing separate from the main housing that contained the electrolyzer in order to prevent potential problems associated with sparks causing explosions due to potential hydrogen leaks, such that the prior art, as a whole, teaches away from separating the location of the safety control apparatus and the state management apparatus in combination with placing the state management apparatus in the same housing as the electrolysis cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanagi (JP 2008-262740) describes an electrochemical cell (fuel cell that consumes hydrogen gas) with an external watch dog timer circuit as a safety control device, but places the timer circuit .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796